Title: To Benjamin Franklin from Etienne Caÿrol, 7 July 1777
From: Caÿrol, Etienne
To: Franklin, Benjamin


Monsieur,
Amsterdam ce 7. juillet 1777.
Je suis trop delicat pour allér sur les brisées de qui que ce soit, et je n’eusse point pris la liberté de vous offrir mon ministére, si Mr. Coder par sa lettre du 16e juin dernier ne m’eüt marqué étre chargé de complettér avec Mr. dubourg l’équipèment de deux mille hommes, sur des modèles agréés, qui seroint finis par tout ce courant juillét, et que mon ami Codér êtoit decidé d’accompagnér lui même en amêrique. Par sa d[emiè]re du 26e. passé, il me marque que vous l’avés chargè de la fourniture genéralle de vos troupes, et m’invite de me rendre sans delaÿ a la manufacture pour ÿ faire teindre 4000. aûnes de drag: ma presence ÿ est inutile, et je dois prealablément étre en règle deffinitive avéc mes créanciérs. J’y aÿ les sieurs Martin & artus les plus intélligens sujéts du royaume qui surveilleront la partie des appréts, et un tres excèllent güedéron, qui de suitte méttra la main a l’oeuvre quant a la teinture. Ainsi, Monsieur, rien ne pèriclitéra.
Mais je serois desesperè, que mes offres derangèassent, le moins du monde, vos mésures; d’ailleurs je me borne moy, a l’achat et désdoubleurs etc. des draps, à en faire le meilleur choix, soit a la hâle, soit sur les fabriques; à en faire parachevér les opérations, ultérieures; à verssér tous les avantages, du premier prix, les excomptes, tous les proffits des bons d’aulnages et ceux résultans des opèrations de teintures, garnissages tonte etc. dans votre caisse; à vous remettre enfin, tous les draps et doublures prêts à etre emploÿés par le tailleur, et non plus ultra sous l’honoraire stipulé dans ma première; délors, Monsieur, je n’entendois réssortir ni aboutir qu’a vous seul, à Mr. de han [Deane], oü tel autre vous represéntant, sans étre chargé en outre de faire aucune espèce de paÿement ni d’avoir aucun maniment, qui m’absorberoint des moment plus utiles à vos interéts.
Voila, Monsieur, quéls êtoint mes sentimens et quèlles sont mes dispositions, si jamais j’aÿ le bonheur de vous étre utile.
Je quitte la hollande ce soir. Mon fils porteur d’ycèlle prendra, oü vous laisséra son addrèsse parce qu’il est de ce moment, seul chargé de me faire passér les lettres, dont on m’honorèra.
Je sollicitte votre èstime et votre interèt. Etayés moy, je vous supplie, auprés de ceux qui peuvent me faire connoitre du monarque, oü de ses ministres, aux couleurs qui me sont propres. J’ay l’honneur d’etre avéc le plus proffond respect Monsieur, Votre tres humble et très obeissant serviteur
E. Caÿrol
M. Le Docteur franklin
 
Notation: Cayrol Amsterdam 7. juillet 1777.
